The court directed the cause to be reheard on the first day of the next term, at which time the argument came on, on the rehearing, and the following decree was pronounced:
Bv the Court,
On the first error which has been assigned, it still seems to the court that the second fact found for the complainant is immaterial, for the reasons stated in the opinion before .given on the case.
As to the second error assigned, it does not appear that the court has alleged that the complainant’s location with the commissioners was or was not as particular as it could have been made; it is only stated that his location with the surveyor is not so special and precise as the law and the reason of the case require.
This continues to be the opinion of the court,- because, however certainly the improvement called for in the complainant’s entry may have been identified on the trial, it seems to be equally necessary to have ascertained that at the time of making the entry it was generally known to be claimed by him by those who were conversant with the neighborhood thereof, or that the entry contained such a description as would have led subsequent locators to it. Neither of which was done.
And it may be proper further to observe that in the ease of Consilla v. Briscoe, it appeared that Consilla’s spring and improvement were notorious to the neighborhood, and were known to Briscoe himself long before he made his entries.
And the case of Smith and Bryant v. Bradford, it likewise appeared that Bryant’s claim was well known to the generality of those conversant in the neighborhood, and in no ease within the recollection of the court has notoriety been dispensed with where it was made a question.
It is evident that on those considerations the court founded the decree. What is contained in the former opinion of the court, to which the third and fourth errors assigned relate, and which is only stated by way of confirmation, now seems to the court to be *192superfluous, inasmuch as the first fact found for the complainant to which it refers, if taken in the greatest latitude, can only identify the improvement he claims; therefore, the court leaves the doctrine which that part of the opinion contains to be decided upon whenever a case-may arise wherein it shall be necessary to do so.
On the whole, it is decreed and ordered that the decree aforesaid do stand unaltered and confirmed. With costs, etc.
Note. — The letters marked at A. Bledsoe’s improvements are united, the first stroke of the B forming a part of the A.